                          Case 20-33697 Document 1 Filed in TXSB on 07/26/20 Page 1 of 14


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Brahman Resource Partners, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  8900 Eastloch Drive
                                  Suite 235
                                  Spring, TX 77379
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Harris                                                          Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  Pecos County, Texas
                                                                                                  Terrell County, Texas
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.brahmanrp.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                           Case 20-33697 Document 1 Filed in TXSB on 07/26/20 Page 2 of 14
Debtor    Brahman Resource Partners, LLC                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2111

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     BRP Vista Grande, LLC                                           Relationship

                                                             Southern District of
                                                  District   Texas                         When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                            Case 20-33697 Document 1 Filed in TXSB on 07/26/20 Page 3 of 14
Debtor   Brahman Resource Partners, LLC                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 20-33697 Document 1 Filed in TXSB on 07/26/20 Page 4 of 14
Debtor    Brahman Resource Partners, LLC                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      July 26, 2020
                                                  MM / DD / YYYY


                             X   /s/ Clay C. Border                                                       Clay C. Border
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President & CEO




18. Signature of attorney    X   /s/ Matthew Okin                                                          Date July 26, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Matthew Okin
                                 Printed name

                                 Okin Adams LLP
                                 Firm name

                                 1113 Vine St., Suite 240
                                 Houston, TX 77002
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (713) 228-4100                Email address      info@okinadams.com

                                 00784695 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                          Case 20-33697 Document 1 Filed in TXSB on 07/26/20 Page 5 of 14


  Fill in this information to identify the case:
  Debtor name Brahman Resource Partners, LLC
  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS                                                                          Check if this is an

  Case number (if known):                                                                                                                     amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured
Claims and Are Not Insiders
                    12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 30 largest unsecured claims.

  Name of creditor and      Name, telephone number Nature of claim               Indicate if claim   Amount of claim
  complete mailing address, and email address of   (for example, trade            is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
  including zip code        creditor contact       debts, bank loans,            unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                   professional services,            disputed        value of collateral or setoff to calculate unsecured claim.
                                                   and government                                    Total claim, if            Deduction for value        Unsecured claim
                                                   contracts)                                        partially secured          of collateral or setoff
  ETC Texas Pipeline,       George.millas@energy      Note from BRP,                                     $6,000,000.00                         $0.00          $6,000,000.00
  LTD                       transfer.com              guaranteed by
  8111 Westchester,                                   Brahman
                            Alex.Tracy@energytra
  Suite 600
                            nsfer.com
  Dallas, TX 75225
                            Eduard.espinosa@ack
                            erman.com

  PROFAC SERVICES           brian.vonhatten@profr     Trade Debt                                                                                              $1,000,604.55
  LLC                       ac.com
  333 SHOPS BLVD,
  STE 301
  WILLOW PARK, TX
  76087
  STELLAR DRILLING          MBray@stellardrillingfl   Trade Debt                Disputed                    $783,085.63                        $0.00            $783,085.63
  FLUIDS, LLC               uids.com                  Lien Claim on
  PO BOX 22328                                        KOTH 33 1H Well
  HOUSTON, TX
  77227-2328
  SCHLUMBERGER              gbarbour@slb.com          Trade Debt                Disputed                    $498,270.92                        $0.00            $498,270.92
  TECHNOLOGY                                          Lien Claim KOTH
  CORPORATION               Ayala-s@slb.com           33 1H
  PO BOX 732149
  DALLAS, TX 75373-
  2149
  WELLBENDERS               riley.norris@wellbender Trade Debt                                              $487,412.44                        $0.00            $487,412.44
  DIRECTIONAL               s.com                   Lien Claim on
  SERVICES LLC                                        KOTH 33 1H Well
                            rich.fancher@wellbend
  13901 HWY 105
                            ers.com
  WEST
  CONROE, TX 77304
  TUBULAR                   carlson@tubulargroup.     Trade Debt                                                                                                $258,921.14
  SYNERGY GROUP,            com
  LP
  8117 PRESTON
  ROAD, STE 600
  DALLAS, TX 75225

Official form 204                       Chapter 11 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured claims                                 page 1
                          Case 20-33697 Document 1 Filed in TXSB on 07/26/20 Page 6 of 14



  Debtor    Brahman Resource Partners, LLC                                                            Case number (if known)
            Name

  Name of creditor and      Name, telephone number Nature of claim               Indicate if claim   Amount of claim
  complete mailing address, and email address of   (for example, trade            is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
  including zip code        creditor contact       debts, bank loans,            unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                   professional services,            disputed        value of collateral or setoff to calculate unsecured claim.
                                                   and government                                    Total claim, if            Deduction for value        Unsecured claim
                                                   contracts)                                        partially secured          of collateral or setoff
  ROLFSON OIL,              messenburg@tyton.hol Trade Debt                     Disputed                                                                        $251,831.37
  L.LC.                     dings.com
  PO BOX 77063
  CLEVELAND, OH
  44194
  NTG                       dkinchen@ntglobal.co      Trade Debt                Disputed                                                                        $198,083.08
  NEW TECH GLOBAL           m
  VENTURES, LLC
                            DLockwood@ntglobal.
  PO BOX 679205
                            com
  DALLAS, TX 75267-
  9205
  ANDERSON                  rparrott@thewirelinegro Trade Debt                                                                                                  $196,725.00
  PERFORATING               up.com
  SERVICES, LLC
  dba API
  PERFORATING
  PO BOX 2037
  ALBANY, TX 76430
  GERALD PORTER             rparrott@thewirelinegro Trade Debt                                                                                                  $189,712.50
  OPERATING LLC             up.com
  PO BOX 446
  FORT STOCKTON,
  TX 79735
  G3 INVESTMENTS            czamora@chemjet.co        Trade Debt                                                                                                $183,503.99
  LLC                       m
  16290 KATY FWY
  SUITE 200
  HOUSTON, TX
  77094
  BUTCH'S RAT HOLE          heather@brhas.com         Trade Debt                                                                                                $176,312.51
  & ANCHOR
  SERVICE, INC.
  PRESSURE
  CONTROL DIVISION
  PO BOX 1323
  LEVELLAND, TX
  79336
  CREST PUMPING             joe.huwel@nineenergy      Trade Debt                Disputed                    $172,523.06                        $0.00            $172,523.06
  TECHNOLOGIES              service.com               Lien Claim on
  dba NINE ENERGY                                     KOTH 33 1H Well
  SERVICE INC
  PO BOX 733561
  DALLAS, TX 75373-
  3561
  EMPIRICA LLC              holly.templin@reservoir Trade Debt                                              $159,236.03                        $0.00            $159,236.03
  RESERVOIR                 group.com               Lien Claim on
  GROUP                                               KOTH 33 1H Well
  14103 INTERDRIVE
  WEST
  HOUSTON, TX
  77032



Official form 204                       Chapter 11 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured claims                                 page 2
                          Case 20-33697 Document 1 Filed in TXSB on 07/26/20 Page 7 of 14



  Debtor    Brahman Resource Partners, LLC                                                            Case number (if known)
            Name

  Name of creditor and      Name, telephone number Nature of claim               Indicate if claim   Amount of claim
  complete mailing address, and email address of   (for example, trade            is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
  including zip code        creditor contact       debts, bank loans,            unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                   professional services,            disputed        value of collateral or setoff to calculate unsecured claim.
                                                   and government                                    Total claim, if            Deduction for value        Unsecured claim
                                                   contracts)                                        partially secured          of collateral or setoff
  DEEPWELL                  kcomeaux@dwservice        Trade Debt                                                                                                $143,812.22
  EQUIPMENT                 s.com
  RENTALS
  PO BOX 1279
  PECOS, TX 79772
  SOLARIS OILFIELD          christopher.powell@sol Trade Debt                                                                                                   $124,006.70
  SITE SERVICES             arisoilfield.com
  OPERATING, LLC
  PO BOX 208274
  DALLAS, TX 75320-
  8274
  HYDROLINE LLC             ESherlock@hydrolinell     Trade Debt                                                                                                $121,200.00
  4713 HAZEL JONES          c.com
  ROAD
  BOSSIER CITY, LA
  71111
  AUTOMATIZE                Peyton@automatize.co Trade Debt                                                                                                     $119,135.50
  LOGISTICS LLC             m
  1233 SOUTH MAIN
  STREET
  GRAPEVINE, TX
  76051
  JAM                       javier@jamcoservices.     Trade Debt                                                                                                $118,772.84
  CONSTRUCTION              com
  6308 SCR 1270
  MIDLAND, TX 79706
  HALLIBURTON               amy.west@halliburton.     Trade Debt                                                                                                  $87,844.00
  ENERGY                    com
  SERVICES, INC
  DRILL BITS AND
  SERVICES
  PO BOX 301341
  DALLAS, TX 75303-
  1341
  MAX GERMIN                mgermin@heikenergy.       Professional                                                                                                $84,000.00
  1507 7TH STREET,          com                       Servces
  #393
  SANTA MONICA, CA
  90401
  KACO LOGISTICS,           arap@kacologistics.co     Trade Debt                                                                                                  $77,983.90
  LLC                       m
  PO BOX 1028
  IRAAN, TX 79744
  SEISMOS INC               steven.bourgoyne@sei      Trade Debt                                                                                                  $72,000.00
  8868 RESEARCH             smos.com
  BLVD, STE 401
  AUSTIN, TX 78758
  LKN HORIZON LLC           apatterson@horizontra     Trade Debt                                             $68,200.00                        $0.00              $68,200.00
  PO BOX 4400               nsportation.net           Lien Claim on
  MIDLAND, TX 79704                                   KOTH 33 1H Well




Official form 204                       Chapter 11 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured claims                                 page 3
                          Case 20-33697 Document 1 Filed in TXSB on 07/26/20 Page 8 of 14



  Debtor    Brahman Resource Partners, LLC                                                            Case number (if known)
            Name

  Name of creditor and      Name, telephone number Nature of claim               Indicate if claim   Amount of claim
  complete mailing address, and email address of   (for example, trade            is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
  including zip code        creditor contact       debts, bank loans,            unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                   professional services,            disputed        value of collateral or setoff to calculate unsecured claim.
                                                   and government                                    Total claim, if            Deduction for value        Unsecured claim
                                                   contracts)                                        partially secured          of collateral or setoff
  MICO RENTALS              micorentals@hotmail.c     Trade Debt                Disputed                                                                          $62,832.50
  PO BOX 128                om
  LOVINGTON, NM
  88260
  MATRIX                    gct952@gmail.com          Trade Debt                                                                                                  $59,754.80
  PROPPANTS LLC
  4804 105TH STREET
  LUBBOCK, TX
  79424
  WEATHERFORD               shane.deason@weath        Trade Debt                                                                                                  $58,386.49
  U.S., L.P., INC.          erford.com
  PO BOX 301003
  DALLAS, TX 75303-
  1003
  WEST TEXAS                casey@premixpits.com Trade Debt                                                                                                       $55,069.20
  PREMIX PITS, LP
  PO BOX 1784
  MIDLAND, TX 79702
  NCS MULTISTAGE,           clafferty@ncsmultistag    Trade Debt                                                                                                  $54,615.50
  LLC                       e.com
  19350 STATE
  HIGHWAY 249, STE
  600
  HOUSTON, TX
  77070
  JETLINER                  czamora@chemjet.co        Trade Debt                                                                                                  $54,536.52
  16290 KATY FWY,           m
  STE 200
  HOUSTON, TX
  77094




Official form 204                       Chapter 11 Cases: Consolidated List of Creditors Who Have the 30 Largest Unsecured claims                                 page 4
                          Case 20-33697 Document 1 Filed in TXSB on 07/26/20 Page 9 of 14




 Fill in this information to identify the case:

 Debtor name         Brahman Resource Partners, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          July 26, 2020                           X /s/ Clay C. Border
                                                                       Signature of individual signing on behalf of debtor

                                                                       Clay C. Border
                                                                       Printed name

                                                                       President & CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
        Case 20-33697 Document 1 Filed in TXSB on 07/26/20 Page 10 of 14




                         BRAHMAN RESOURCE PARTNERS, LLC

                        UNANIMOUS RESOLUTION OF THE
                  BOARD OF BRAHMAN RESOURCE PARTNERS, LLC

       The undersigned, being the members of the Board (the “Board”) of Brahman Resource

Partners, LLC, a Texas limited liability company (the “Company”), do hereby consent to the

adoption of, and hereby ratify, the resolutions attached hereto as Exhibit A, which resolutions shall

be deemed to be adopted as of the date hereof and to have the same force and effect as if such

resolutions were adopted by the Board at a duly convened meeting held for such purpose.

       IN WITNESS WHEREOF, the undersigned has executed this consent as of the 23rd day

of July, 2020.

                                              BRAHMAN RESOURCE PARTNERS, LLC


                                      By:     ____________________________________
                                              Tym Tombar


                                      By:     ____________________________________
                                              James Brown


                                      By:     ____________________________________
                                              Donald Hansen


                                      By:     ____________________________________
                                              Clay Border


                                      By:     ____________________________________
                                              John Van Fleet




                                                 1
Case 20-33697 Document 1 Filed in TXSB on 07/26/20 Page 11 of 14
        Case 20-33697 Document 1 Filed in TXSB on 07/26/20 Page 12 of 14




                                                                                         EXHIBIT A

      APPROVAL OF FILING OF CHAPTER 11 BANKRUPTCY PROCEEDINGS

        WHEREAS, the Board of Brahman Resource Partners, LLC, a Texas limited liability
company, have reviewed the materials presented by the management of the Company regarding
the liabilities and liquidity situation of the Company, the strategic alternatives available to it, and
the effect of the foregoing on the Company’s business;

     WHEREAS, the Board has had the opportunity to consult with the management of the
Company and fully consider each of the strategic alternatives available to the Company;

         WHEREAS, the Board of the Company has deemed it advisable and in the best interests
of the Company, and its creditors, members, and other interested parties, that the Company and
any of its subsidiaries, including BRP Vista Grande, LLC (the “Subsidiary”) file a petition seeking
relief under the provisions of chapter 11 of title 11 of the United States Bankruptcy Code (the
“Bankruptcy Code”) in order to (i) reorganize the debts of the Company, or (ii) sell substantially
all of the assets of the Company (a “Sale”), as necessary; and

       WHEREAS, Article XI of that certain Amended and Restated Limited Liability Company
Agreement of Brahman Resource Partners, LLC, dated as of February 21, 2018, authorizes the
Board, upon prior written consent of Arcadius (SW) Energy Capital, LP, which consent has been
obtained, to take any action required or permitted by law, including with respect to authorizing
any bankruptcy filing or sale of Company assets other than in the ordinary course of business.

               NOW, THEREFORE, BE IT:

Chapter 11 Filings

        RESOLVED, that the Board determines that it is desirable and in the best interests of the
Company, its members, its creditors as a whole, and other parties in interest, that the Company and
its Subsidiary file voluntary petitions for relief (the “Petitions”) and commence cases (the “Chapter
11 Cases”) under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for
the Southern District of Texas (the “Bankruptcy Court”); and further

        RESOLVED, that the Board, hereby authorizes, directs, empowers and appoints Clay
Border (the “Authorized Representative”), as the Company’s representative, acting in the name
and on behalf of the Company and its Subsidiary, and without any further consent rights or
consultation of the Board, to (i) execute and verify the Petitions as well as all other ancillary
documents, and to cause the Petitions to be filed with the Bankruptcy Court, and to make or cause
to be made prior to the execution thereof any modifications to the Petitions or ancillary documents,
(ii) execute, verify, and file or cause to be filed all of the petitions, schedules, lists, motions,
applications, and other papers or documents advisable, appropriate, convenient, desirable or
necessary in connection with the foregoing, and (iii) if necessary, to conduct the Sale and execute
all documents or papers necessary or desirable to effectuate the proposed transaction or other
restructuring initiative during the Chapter 11 Cases; and further




                                                  2
        Case 20-33697 Document 1 Filed in TXSB on 07/26/20 Page 13 of 14




Retention of Professionals

        RESOLVED, that the Board, hereby authorizes and directs the Authorized Representative,
in the name and on behalf of the Company and its Subsidiary, and without any further consent
rights or consultation of the Board, to employ any individual and/or firm as counsel, professionals,
consultants or financial advisors to the Company or its Subsidiary as he may deem advisable,
appropriate, convenient, desirable or necessary to represent and assist the Company or its
Subsidiary in carrying out its duties under the Bankruptcy Code and any other applicable law; and
further

        RESOLVED, that the Board, hereby authorizes the retention of the law firm of Okin
Adams LLP (“Okin Adams”) to represent the Company and its Subsidiary as general bankruptcy
counsel and to represent and assist the Company and its Subsidiary in carrying out their duties
under the Bankruptcy Code, and to take any and all actions to advance the Company’s and its
Subsidiary’s rights, including the preparation of pleadings and filings in the Chapter 11 Cases; and
in connection therewith, the Authorized Representative is, authorized and directed, in the name
and on behalf of the Company and its Subsidiary, to execute appropriate retention agreements, pay
appropriate retainers prior to and immediately upon the filing of the Petitions and to cause to be
filed an appropriate application for authority to retain the services of Okin Adams; and further

        RESOLVED, that the Board, hereby authorizes the retention of Phoenix Capital Resources
(“Phoenix”) to represent the Company and its Subsidiary and provide certain financial advisory
services to the Company and its Subsidiary with regard to the Chapter 11 Cases and the Sale; and
in connection therewith, the Authorized Representative is authorized and directed, in the name and
on behalf of the Company and its Subsidiary, to execute appropriate retention agreements, pay
appropriate retainers prior to and immediately upon the filing of the Petition, and to cause to be
filed an appropriate application for authority to retain the services of Phoenix; and further

Special Committee of the Board

        RESOLVED, that the Board has authorized and approved the establishment of a special
committee of the Board (the “Special Committee”) consisting of certain new managers and two
(2) disinterested directors to consider proposals and make recommendations to the Authorized
Representative during the Chapter 11 Cases. The identification of such new managers and
disinterested directors comprising the Special Committee shall be named at a later date after the
filing of the Chapter 11 Cases; and further

Ratification of Prior Acts

         RESOLVED, that all actions by the Authorized Representative and other members,
officers, directors, managers or Board members of the Company and its Subsidiary heretofore
taken in connection with the subject of the foregoing resolutions be, and they hereby are, approved,
ratified and confirmed in all respects as the acts and deeds of the Company and its Subsidiary; and
further

       RESOLVED, that all prior lawful acts taken or caused to be taken by or on behalf of the
Company and its Subsidiary by any of its members, officers, directors, managers, Board members
and authorized agents, including, but not limited to, any and all acts taken or caused to be taken in


                                                 3
        Case 20-33697 Document 1 Filed in TXSB on 07/26/20 Page 14 of 14




connection with the foregoing resolutions, which were done in reliance on the Board’s expressed
desire to reorganize the Company’s debts, effectuate a Sale of the Company’s assets, and the
negotiation and preparation of documents and actions ancillary thereto are hereby ratified,
approved and confirmed in all respects and adopted as the acts of the Company; and further

        RESOLVED, that the Authorized Representative and any of the appropriate members,
officers, directors, managers and Board members of the Company and its Subsidiary be, and each
of them hereby is, authorized (i) to prepare, execute, deliver and perform, as the case may be, such
agreements, amendments, applications, approvals, certificates, communications, consents,
demands, directions, documents, further assurances, instruments, notices, orders, requests,
resolutions, supplements or undertakings, (ii) to pay or cause to be paid on behalf of the Company
and its Subsidiary any related costs and expenses and (iii) to take such other actions, in the name
and on behalf of the Company and its Subsidiary, as each such member, officer, director, manager
or Board member, as applicable, in his, her or its discretion, shall deem necessary or advisable to
complete and effect the foregoing transactions or to carry out the intent and purposes of the
foregoing resolutions and the transactions contemplated thereby, the preparation, execution,
delivery and performance of any such agreements, amendments, applications, approvals,
certificates, communications, consents, demands, directions, documents, further assurances,
instruments, notices, orders, requests, resolutions, supplements or undertakings, the payment of
any such costs or expenses and the performance of any such other acts to be conclusive evidence
of the approval of the Board thereof and all matters relating thereto; and further

       RESOLVED, that all actions heretofore taken by the Authorized Representative,
members, officers, directors, managers and Board members of the Company with respect to the
foregoing transactions and all other matters contemplated by the foregoing resolutions are hereby
approved, adopted, ratified and confirmed.

                                         *       *       *




                                                 4
